 1
 2
 3
 4
 5
 6
 7
 8
                                     UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11
     MICHAEL WYLAND,                                       Case No. 1:18-CV-01414-DAD-JLT
12
                       Plaintiff,                          [PROPOSED] ORDER TO CONTINUE
13                                                         SCHEDULING CONFERENCE
                vs.
14                                                         (Doc. 14)
   BERRY PETROLEUM COMPANY, LLC, a
15 Delaware limited liability company; and
   DOES 1 through 50, inclusive,
16
                       Defendant.
17
18              Based upon the stipulation of the parties, the Court ORDERS:

19              The Scheduling Conference is continued to Monday, March 18, 2019, at 8:30 a.m.

20
21 IT IS SO ORDERED.
22       Dated:       January 31, 2019                          /s/ Jennifer L. Thurston
23                                                      UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

     610350.1
                                                       1
                          [PROPOSED] ORDER TO CONTINUE SCHEDULING CONFERENCE
